PER CURIAM.
Appellants seek reversal of a final judgment entered pursuant to a jury verdict, awarding the appellee, Mary Dahlan, the sum of Twenty-five Thousand Dollars and her husband, Arthur Dahlan, Fifteen Thousand Dollars for damages caused by injuries sustained by appellees as a result of Mary Dahlan’s slip and fall in appellant/Penney’s store.
In our review of the issues presented for decision, we have concluded that the issue of negligence was properly left to the jury on conflicting evidence and that the trial court was correct in denying the appellants’ motion for directed verdict and judgment notwithstanding the verdict. The record reveals that although the testimony is conflicting, there is substantial evidence to support the jury’s verdict.
It is not this court’s province to substitute its judgment for that of the trier of facts. Accordingly, the judgment appealed is affirmed.
Affirmed.